                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION

Jayson D. Wilmot,

       Plaintiff,

               v.                                         Case No. 1:20cv027

Butler County Jail, et al.,                               Judge Michael R. Barrett

       Defendants.

                                          ORDER

       This matter is before the Court on the Report and Recommendation (“R&R”) filed

by the Magistrate Judge on March 12, 2020 (Doc. 8).

       Proper notice has been given to the parties under 28 U.S.C. ' 636(b)(1)(C),

including notice that the parties would waive further appeal if they failed to file

objections to the R&R in a timely manner. United States v. Walters, 638 F.2d 947 (6th

Cir. 1981). No objections to the Magistrate Judge=s R&R (Doc. 8) have been filed.

       That said, a review of the docket reveals that the notice sent to plaintiff was

returned to the Clerk of Court because, as discussed by the Magistrate Judge in her

R&R, plaintiff clearly has failed to apprise the Court of his change of address. (See

Doc. 9 (Return to Sender/Attempted – Not Known/Unable to Forward)). The R&R was

mailed to plaintiff at the last known address he provided to the Court; hence, it was

properly served, and a failure to object to it waives any right to appellate review.

Theede v. United States Dep’t of Labor, 172 F.3d 1262, 1265–68 (10th Cir. 1999); see

McDougald v. Bear, No. 1:17cv124, 2017 WL 2225615, at *1 (S.D. Ohio May 22, 2017).

       Accordingly, it is ORDERED that the R&R (Doc. 8) of the Magistrate Judge is

                                              1
hereby ADOPTED. Consistent with the recommendation by the Magistrate Judge,

plaintiff’s complaint is DISMISSED with prejudice for lack of prosecution and for failure

to obey a Court order.

       The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that for the reasons

expressed here and in the Magistrate Judge’s R&R (Doc .8), an appeal of this Order

would not be taken in good faith. See McGore v. Wrigglesworth, 114 F.3d 601, 610–

11 (6th Cir. 1997).

       IT IS SO ORDERED.


                                                    /s/ Michael R. Barrett
                                                Michael R. Barrett, Judge
                                                United States District Court




                                           2
